DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This Office Action is in response to Amendments filed on December 28, 2020.
Claims 1-18 are currently amended.
Claims 1-18 are presently pending.
		
Response to Remarks/Amendments

Applicant’s arguments in the Response and Amendments filed December 28, 2020 have been fully considered.
35 USC 112(b)/second paragraph Rejections
Examiner acknowledges that the introductory paragraph failed to identify all of the claims that were actually rejected under 112(b)/second paragraph.  The introductory paragraph identified claims 1, 7, and 13 as being rejected under 35 USC 112 (b)/second paragraph, when in fact, claims 1, 5, 7, 11, 13, and 17 were actually rejected as explained in the detailed analysis of the First Non-Final Office Action, dated September 29, 2020.  All of the outstanding claim rejections are withdrawn.
The outstanding 35 USC 112(b)/second paragraph rejections are all withdrawn for claims 1, 5, 7, 11, and 13 in view of Applicant’s amendments clarifying the claim language.
However, the newly amended claim language raises new 112(b)/second paragraph rejections that are outlined below.



35 USC 101 Rejections
The 35 USC 101, non-statutory subject matter rejection is withdrawn in view of Applicant’s amendments clarifying that the navigation path generation system is capable of communication, therefore, the claim comprises more than mere information in the form of data.
The 35 USC 101, judicial exception rejection is maintained, however the rejection is modified, as laid out below in view of Applicant’s amendments to the claim language.  
Applicant argues that “the claims do not recite any mathematical concepts” on page 12 of their Response.  The rejection was not made based on an abstract idea involving mathematical concepts.
Applicant argues that “the claims do not recite certain method of organizing human activity such as fundamental economic principles, commercial or legal interactions, or managing personal behavior” on page 12 of their Response.  The rejection was not made based on an abstract idea involving certain methods of organizing human activity.
Applicant argues that “independent claims 1, 7, and 13 are amended to recite, among other things, ‘detecting, using a remote sensor configured to detect electromagnetic radiation, an initial position of the vehicle, wherein the remote sensor is further configured to communicate with a navigation path generation system.’  (Emphasis added) Applicant submits that, at least the above recited claim element cannot be practically performed in the human mind because the human mind itself is not capable of detecting electromagnetic radiation and communicating with a navigation path generation system” on pages 13=14 of their Remarks.  The remote sensor, added via amendment, is an additional element used in a conventional manner to collect data.  The collected data is what is used in the mental process of the abstract idea.  Therefore, the addition of the remote sensor configured to detect electromagnetic radiation into the claim language does not render the claim patent eligible.
Applicant argues that “the Office failed to identify and establish the target concept, failed to demonstrate that the claims are ‘direct to’ that target concept, and failed to establish the claims do not 
Applicant argues that “[a]mended claim 1 recites subject matter directed to an improvement in computer functionality that allows computer performance of a function not previously performable, including for example, “detecting, using a remote sensor configured to detect electromagnetic radiation, an initial position of the vehicle, wherein the remote sensor is further configured to communicate with a navigation path generation system,” and “determining, by the navigation path generation system, a reference path between a source and a destination, wherein the reference path is based on the initial position of the vehicle, and wherein the reference path is confined between a left boundary and a right boundary’ (emphasis added)” in page 17 of their Remarks.  The Examiner disagrees with this argument.  The limitations highlighted by Applicant do not contribute to an improvement in the actual functionality of the computer’s performance.  Rather, the use of the remote sensor is an element used to gather data that is then used to perform the steps that have been identified as the abstract idea, which is identified as the mental process.  Remote sensors, such as cameras, RADAR, LIDAR, and computer vision, are well known sensors commonly used to determine positions of vehicles.
Applicant argues “[s]imilar to Enfish, the inquiry regarding the claims of the present application should be whether the focus of the claims is on the specific asserted improvement in computer capabilities.  The answer to this inquiry is clearly ‘yes.’”  This argument is stated on page 18 in Applicant’s Remarks.  The Examiner disagrees and takes the position that the answer to this inquiry is “no.”  As stated above, neither the claim limitations that have been identified as the abstract idea nor do the identified additional elements involve an improvement in computer capabilities.  Rather, the claim limitations are directed to an improved way to calculate a navigation path.

Applicant argues “the claims also recite the improvement to the technology of generating safe navigation paths for a vehicle” in page 21 of their Remarks.  The Examiner disagrees with this argument.  This is not the question to be considered when evaluating under 35 USC 101.  Rather, the inquiry is whether there is an improvement in the function of the computer/processor/ECU itself.  The answer here is that there is not an improvement in the functionality of the computer/processor/ECU itself due to the claim limitations.
Applicant argues “the claimed system provides a technological improvement to the technology of generating safe navigation paths for a vehicle, in particular, autonomous and semi-autonomous vehicles” in page 23 of their Remarks.  The Examiner disagrees with this argument.  There is no mention of autonomous control in the claim language.  Rather, the claims only involve generation of a navigation path.
Applicant argues “the claimed system and method are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of generating safe navigation paths for autonomous or semi-autonomous vehicles” in page 24 on their Remarks.  The Examiner 
Therefore, the outstanding 35 USC 101 rejection, for the claims being drawn to a judicial exception are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: It is not clear, when “generating, by the navigation path generation system, a plurality of segments along at least one of the left boundary and the right boundary, a segment of the plurality of segments starting from the end point of the line projected towards at least one of the left and the right boundary”, how to determine whether to generate a plurality of segments along the left boundary or along the right boundary.  Therefore, this renders the claim indefinite. 
Claim Rejections - 35 USC § 101
Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of “detecting…an initial position of the vehicle; …determining….a reference path between a source and a destination, wherein the reference path is based on the initial position of the vehicle, and wherein the reference path is confined between a left boundary and a right boundary; projecting…a line perpendicular to an orientation of the vehicle present at the source, to at least one of the left boundary and the right boundary, wherein an end point of the line projected towards the left boundary lies on the left boundary and wherein an end point of the line projected towards the right boundary lies on the right boundary; generating…a plurality of segments along at least one of the left boundary and the right boundary, a segment of the plurality of segments starting from the end point of the line projected towards at least one of the left and the right boundary; determining…an angle between the segment and at least one of a horizontal reference line and a vertical reference line; projecting…at least one of a horizontal line and a vertical line from a predefined point of the plurality of segments to an opposite boundary, based on the determined angle; determining…a center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments; and generating…the safe navigation path for the vehicle based on the center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments” (from independent claim 1 which is representative of the claim language of independent claims 7 and 13.)  This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional 
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
            In the instant application, independent claim 1 recites, “detecting…an initial position of the vehicle…; determining….a reference path between a source and a destination, wherein the reference path is based on the initial position of the vehicle, and wherein the reference path is confined between a left boundary and a right boundary; projecting…a line perpendicular to an orientation of the vehicle present at the source, to at least one of the left boundary and the right boundary, wherein an end point of the line projected towards the left boundary lies on the left boundary and wherein an end point of the line projected towards the right boundary lies on the right boundary; generating…a plurality of segments along at least one of the left boundary and the right boundary, a segment of the plurality of segments starting from the end point of the line projected towards at least one of the left and the right boundary; determining…an angle between the segment and at least one of a horizontal reference line and a vertical reference line; projecting…at least one of a horizontal line and a vertical line from a predefined point of the plurality of segments to an opposite boundary, based on the determined angle; determining…a center point of the at least one of horizontal line and the vertical line projected from the plurality of segments; and generating…the safe navigation path for the vehicle based on the center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments”.  
Independent claim 7 recites, “…determine, a reference path between a source and a destination, wherein the reference path is based on the initial position of the vehicle, and wherein the reference path is confined between a left boundary and a right boundary; project, a line perpendicular to an orientation of the vehicle present at the source, to at least one of the left boundary and the right boundary, wherein an end point of the line projected towards the left boundary lies on the left boundary and wherein an end point of the line projected towards the right boundary lies on the right boundary; generate a plurality of segments along at least one of the left boundary and the right boundary, a segment of the plurality of segments starting from the end point of the line projected towards at least one of the left and the right boundary; determine an angle between the segment and at least one of a horizontal reference line and a vertical reference line; determine, an angle between each of the plurality of segments with at least one of a horizontal reference line and a vertical reference line; project at least one of a horizontal line and a vertical line from a predefined point of the plurality of segments to an opposite boundary, based on the determined angle; determine a center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments; and generate the safe navigation path for the vehicle based on the center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments.”
Independent claim 13 recites, “…determining a reference path between a source and a destination, wherein the reference path is based on the initial position of the vehicle, and wherein the reference path is confined between a left boundary and a right boundary; projecting a line perpendicular to an orientation of the vehicle present at the source, to at least one of the left boundary and the right boundary, wherein an end point of the line projected towards the left boundary lies on the left boundary and wherein an end point of the line projected towards the right boundary lies on the right boundary; generating a plurality of segments along at least one of the left boundary and the right boundary, a segment of the plurality of segments starting from the end point of the line projected towards at least one of the left and the right boundary; determining an angle between the segment and at least one of a horizontal reference line and a vertical reference line; projecting at least one of a horizontal line and a vertical line from a predefined point of the plurality of segments to an opposite boundary, based on the determined angle; determining a center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments; and generating the safe navigation path for the vehicle based on the center point of the at least one of the horizontal line and the vertical line projected from the plurality of segments.”
These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 7 and 13 are directed to a judicial exception.
            Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
a navigation path generation system” and “a remote sensor configured to detect electromagnetic radiation, wherein the remote sensor is further configured to communicate with a navigation path generation system”, claim 7 recites the additional elements of “an Electronic Control Unit (ECU)” and “a remote sensor configured to detect an initial position of the vehicle based on detection of electromagnetic radiation and which is in communication with the Electronic Control Unit (ECU)”:, and claim 13 recites the additional elements of “at least one processor” and “a remote sensor configured to detect an initial position of a vehicle based on detection of electromagnetic radiation that communicates with the at least one processor”.   The claim recites these additional elements at a high level.  The specification identifies that the “navigation path generation system” comprises an electronic control unit 104”.  See Specification at ¶ [0019].  The specification identifies “the Electronic Control Unit” generically as a processor.  See Specification at ¶¶ [0023] and [0055].  The ECU and processor are merely used as tools to perform the abstract idea.  The “remote sensor” can be either “a camera imaging, Radio Detection and Ranging (RADAR), Light Detection and Ranging (LIDAR), odometry and computer vision”.  See Specification ¶ [0019].  These additional elements are used in a conventional manner to gather data.  Therefore, claims 1, 7 and 13 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic  and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 7 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2-6, 8-12 and 14-18 recite additional abstract ideas that may be performed mentally. Which further defines an abstract idea identified above.  However, the claims do not recite any additional elements and, therefore, do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon-Fri 9 AM - 5:00 PM .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668